Beck, 'P. J., and George, J.,
dissenting. We are of the opinion that the applicant snould have been discharged. He was incarcerated on March 4, 1917. He did not demand a commitment trial, but elected to abide the action of the grand jury. The grand jury, at the April term, 1917, indicted the applicant, and he, at the same term, petitioned the court to be brought to his trial. The undisputed facts show that he was not discharged from custody, but that his incarceration, was continued under a new warrant until the next succeeding term of the court. At the succeeding term of the court he was not indicted. He again petitioned the court to be brought to his trial, and after the adjournment of the court asked for his discharge. " See State v. Maurignos, T. U. P. Charlton, 24. The case cited is not binding, but is highly persuasive. Wanet V. Corbet, 13 Ca. 441, 442.